Citation Nr: 1217667	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-50 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 11, 2008 for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to July 1986. 
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO awarded the Veteran service connection for tinnitus, effective December 11, 2008.  The Veteran disagreed with this assigned effective date, and perfected a timely appeal as to that issue.

Issue not on appeal

In the above-referenced May 2009 rating decision, the RO also awarded the Veteran service connection for right ear hearing loss.  A noncompensable (zero percent) disability rating was assigned, effective December 11, 2008.  The Veteran initiated, but did not perfect an appeal of the RO's assigned effective date.  Indeed in December 2009 correspondence, accepted in lieu of a VA Form 9, the Veteran only submitted argument pertaining to his effective date claim for the award of tinnitus.  As such, a claim for the assignment of an effective date earlier than December 11, 2008 for the award of service connection for right ear hearing loss is not in appellate status, and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 


FINDINGS OF FACT

1.  A claim of entitlement to service connection for tinnitus was received by VA on December 11, 2008.

2.  In a May 2009 rating decision, the RO awarded the Veteran's service connection for tinnitus, and assigned an effective date for that award of December 11, 2008.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than December 11, 2008 for the award of service connection for tinnitus have not been met.  38 U.S.C.A.      § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's claim for an earlier effective date for the award of service connection for tinnitus, no VCAA notice is necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

Additionally, The Veteran's effective date claim arises from disagreement with the assigned effective date following the grant of service connection.  The Board notes that in Dingess, the Court held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for tinnitus has already been granted by the RO, and the Veteran is now seeking the assignment of an effective date for the award of service connection earlier than that assigned by the RO, further notice regarding effective dates is not required.  Id.; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was in fact provided notice under the VCAA and Dingess regarding effective dates in a letter dated in January 2009. 

Concerning VA's duty to assist in the development of the Veteran's claims, the Board notes that the Veteran's service treatment records, post-service VA treatment records, and lay statements of argument have been obtained.  As was alluded to above, the outcome of the Veteran's earlier effective date claim rests with evidence which is already in the claims folder, which will be discussed below. 
In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

In addition, general due process considerations have been satisfied.  See 38 C.F.R.  § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  He has retained the services of a representative, and has not requested to testify at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will address the issue on appeal. 

Relevant law and regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002);              38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Analysis

The RO has assigned an effective date of December 11, 2008 for the award of service connection for tinnitus, based on the VA's receipt of the Veteran's service-connection claim on that date.  The Veteran seeks the assignment of an earlier effective date, in essence contending that the effective date should be May 9, 2003, which is the date of his first medical appointment with VA concerning his tinnitus disability.  See the Veteran's December 2, 2009 Statement in Support of Claim.  

Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of December 11, 2008 is the earliest effective date assignable for service connection for tinnitus as a matter of law.

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Board's inquiry thus is limited by operation of law to whether a claim of entitlement to service connection for tinnitus was filed after the Veteran left military service in July 1986 and before the current effective date of the award in question, December 11, 2008.

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . .  The indication need not be express or highly detailed; it must only reasonably raise the issue."

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for tinnitus prior to the claim received on December 11, 2008.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  In fact, the Veteran did not file any relevant correspondence with VA at any time prior to the date of his December 2008 claim.  

As noted above, the Veteran contends that because the VAMC was aware of his tinnitus disability in May 2003, an effective date for service connection from that time should be assigned.  To some extent, the Veteran appears to be raising an argument couched in equity, in that he contends that he evidenced tinnitus well before the date of his claim, and he should be compensated therefor.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board has decided this case based on its application of this law to the pertinent facts.

Finally, to the extent that medical evidence was in existence prior to the Veteran's December 2008 service-connection claim that referenced his complaints of tinnitus, the Board notes that the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits]; see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal claim must identify the benefit sought]. 

In summary, based on the evidence of record, the Board finds the evidence of record is against the claim for entitlement to an effective date earlier than December 11, 2008 for the award of service connection for tinnitus.  The date of the Veteran's original service-connection claim, as explained above, was December 11, 2008.  There was no earlier claim pending.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to December 11, 2008 for the award of service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


